Peyton, J.,
delivered the opinion of the court.
The plaintiffs in error, as administrator and administratrix of the estate of Richard J. Ratcliff, deceased, presented their petition to the Probate Court of Lawrence county, praying for an order to sell, for the payment of debts of the deceased, the following described tract or parcel of land, alleged to belong to their intestate, to wit: the north-east quarter of Section Twenty, in- Township Six, of Range Eight, east. In their petition, they state, that, at a previous term of said court, an order had been made authorizing them to sell certain other lands belonging to their intestate, and that the land described in their petition was not included in said order, as it was supposed to be incumbered by a condition in the will.of the ancestor of the vendors of said parcel of land to their intestate, and that they hoped to be able to make a settlement of the estate 'without a sale of it. But they have since found that the personal estate and the lands ordered to be sold would not be sufficient to pay the debts of the decedent, and therefore ask that an order be made authorizing them to sell the additional quarter section of land specified in the petition, for that purpose.
The defendants in error, in their answer to said petition, insist that there is no necessity to sell said quarter section of land for the payment of the debts; that the intestate had but a reversionary interest therein, which was not subject to sale under a decree of the said court, and that they had an interest in and a right to possess and enjoy the same as a home, until otherwise provided for, under the provision of the will of their father, Joseph Ratcliff, deceased, which is as follows: —
“I also give unto John and "William one quarter section of *153land, my late residence and farm; provided, however, that the children who are now living with me hold a home on said home plantation, until otherwise provided for.”
They aver that they are the children of the testator referred to in said provision of his will; that they are sole and unmarried, and were living with the testator on said plantation and farm at the time he made his said will, and have been residing thereon ever since, and that they have not been otherwise provided for.
The exhibits of assets and debts accompanying the petition, and the evidence upon the final hearing of the cause, show the insufficiency of the personal assets to pay the debts, and the necessity of resorting to the entire real estate for that purpose. It is admitted that John and William Ratcliff, the devisees of the quarter section of land specified in the petition, sold and conveyed the same to Richard J. Ratcliff, the plaintiffs’ intestate.
Upon the final hearing of the cause upon petition, answer, exhibits, and proofs, the court refused to grant the prayer of the petition, and dismissed the same. And from this decree the plaintiffs now prosecute their writ of error in this court.
The only question for our consideration is, whether the said decedent, Richard J. Ratcliff, had such an' interest in the land described in the petition as may . be subjected to sale under a decree of the Probate Court for the payment of his debts.'
Although not absolutely necessary to the decision of this case, yet we deem it not improper to determine what interest the defendants take in said land under the will of their father.
It is insisted by counsel for the plaintiffs, that the language of the will is too vague and uncertain to give any estate or interest in the land to the defendants, or to create a trust in their favor. In this view of counsel we cannot concur. We believe that it will be found that in very few cases are wills ’so defective and confused as to be incapable of being brought into harmony and intelligible meaning, by fair and allowable *154construction, within the ordinary range of judicial administration ; and that it is the duty of courts to uphold every instrument of a testamentary character, where the thing can fairly be done; and that it is little creditable to courts to evade just responsibility in such cases, by shielding themselves behind some antiquated case, which might seem to justify a decision against its validity on the ground of uncei’tainty, when, at the same time, every member of the court was convinced from the words of the will what the testator must have intended, and that he could have meant nothing else. And we should at the same timé deprecate that latitudinarian mode of construction whereby courts have attempted to bridge over every chasm in the language, however broad and incomprehensible, by a lawless resort to conjecture based upon no recognized canons of construction; or, what is still more objectionable, if possible, by an utter disregard of the natural and ordinary meaning of the words used, and guided only by that undefined light of extrinsic circumstances, in no just sense admissible, in aid of the legal construction of the instrument.
The will very clearly and distinctly provides that the defendants shall hold a home on the land; the only uncertainty in the provision arises from the contingent character of the event which was to terminate their holding the same as a home; and the uncertainty of that event makes the estate devised to them a freehold for life.
An estate for life is defined to be a freehold interest in lands, the duration of which is confined to the life or lives of some particular person or persons, or to the happening or not happening of some uncertain event. 1 Hilliard’s Abridgment, 36, § 1; 1 Lomax’s Digest, 32, § 1.
In this case, the defendants have an interest in the land for a home until otherwise provided for; and, as they may not be otherwise provided for during their lives, they, therefore, take an estate for life, determinable upon their being otherwise provided for. Hurd v. Cushing, 7 Pick 169, 175. And the intestate had a vested remainder in fee upon the determination of the defendants’ interest therein. And as it is the policy of *155our laws to charge tbe whole of a man’s estate with the payment of his debts, except what is exempt therefrom, and this policy, being founded in manifest justice, ought to be enforced in this case. We think, therefore, the interest of the intestate in said land is real assets, and ought to have been decreed by the Probate Court to be sold for the payment of his debts. Por these reasons we think the court erred in dismissing the plaintiffs’ petition.
The decree will, therefore, be reversed, and the cause remanded for further proceedings in the court below, in accordance with this opinion.